Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/851,626 filed April 17, 2020. Claims 1-20 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teo (Pre-Grant Publication 2011/0156142).
	Regarding claim 11, Teo discloses semiconductor device comprising:
a substrate (Fig. 1, 102);
a first well region (PW) and a second well region (NW) disposed in the substrate and having different conductivity types;
a source region (120) disposed in the first well region and spaced apart from the second well region;
a drain region (122) disposed in the second well region; 
a gate insulating layer (106) and a gate electrode (108) disposed on the substrate, wherein the gate electrode overlaps the first well region and the second well region.

Regarding claim 12, Teo further discloses:
the first well region and the second well region are spaced apart from each other (Fig. 1).

Regarding claim 14, Teo further discloses:
the drain region is spaced apart from the first well region (Fig. 1).

Regarding claim 15, Teo further discloses:
a first LDD region (114) disposed near the source region; and
a second LDD (112) region disposed near the drain region, wherein the first LDD region and the second LDD region have different conductivity types.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teo (Pre-Grant Publication 2011/0156142) in view of Ito (Pre-Grant Publication 2008/0023760).
Regarding claim 13, Teo disclose all of the limitations of claim 11 (addressed above). Teo does not disclose the first well region and the second well region are in contact with each other. However Ito discloses a semiconductor device comprising:
A first and second well (Fig. 2a, 204 & 206) wherein the well are in contact with each other.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the first and second well in contact with each other because it would serve to form a transistor device having an optimized implantation structure having an increase in breakdown voltage (Ito Abstract).

Allowable Subject Matter
Claims 1-10 & 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a semiconductor device comprising: an N-type well region and a first P-type well region disposed in the substrate; an N-type source region disposed in the N-type well region; an N-type drain region disposed in the first P-type well region; a P-type LDD region disposed in the N-type well region; and a gate insulating layer and a gate electrode disposed on the substrate, wherein the gate electrode partially overlaps the N-
Claim 18 is allowed because none of the prior art either alone or in combination discloses a semiconductor device comprising: a first well region having a first conductivity type and formed in a substrate; a second well region having a second conductivity type and formed in the first well region; a drain region in the first well region, and a source region in the second well region; a first LDD region formed near the drain region and having the second conductivity type; a second LDD region formed near the source region and having the first conductivity type; a first trench isolation in contact with the drain region and the first well region; and a second trench isolation in contact with the source region, the first well region and the second well region. Claim 19-20 are also allowed based on their dependency from claim 18. 

Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 16 is considered allowable because none of the prior art either alone or in combination discloses the gate insulating layer is in contact with the first well region, the second well region, the drain region and the source region, respectively.
Claim 17 is considered allowable because none of the prior art either alone or in combination discloses the gate insulating layer is in contact with the first LDD region and the second LDD region.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818